Matter of Eighth Jud. Dist. Asbestos Litig. (2020 NY Slip Op 07991)





Matter of Eighth Jud. Dist. Asbestos Litig.


2020 NY Slip Op 07991


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (412/20) CA 19-01975.

[*1]IN THE MATTER OF EIGHTH JUDICIAL DISTRICT ASBESTOS LITIGATION.
LYNN M. STOCK, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF JAMES G. STOCK, DECEASED, PLAINTIFF-RESPONDENT-APPELLANT,
vAIR & LIQUID SYSTEMS CORP., AS SUCCESSOR BY MERGER TO BUFFALO PUMPS, INC., ET AL., DEFENDANTS, AND JENKINS BROS., DEFENDANT-APPELLANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.